Citation Nr: 0511389	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  02-09 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for stricture of the esophagus.  


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to August 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

Because the veteran's claim involves a request for a higher 
initial evaluation following the grant of service connection, 
the Board has characterized this claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  


FINDING OF FACT

The veteran currently suffers from no more than moderate 
stricture of the esophagus.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for stricture of the esophagus have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7203 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  

In June 2001, the veteran filed a claim for service 
connection for stricture of the esophagus.  In a January 
2002, letter, the RO informed the veteran of the requirements 
of VCAA and filed a timely appeal.  In subsequent letter 
dated in March 2004, the RO again informed the veteran of the 
requirements of VCAA.  In a supplemental statement of the 
case, dated in December 2004, he was provided with the 
applicable law and regulations regarding VCAA.  Thus, VA has 
complied with the requirements of VCAA.  

Factual Background

In June 2001, service connection for stricture of the 
esophagus was granted, based on service medical records and a 
September 2001 VA examination which showed a history of 
esophageal stricture treated with dilation procedure in the 
1980s.  A noncompensable evaluation was assigned under 
Diagnostic Code 7203.  The veteran disagreed with the initial 
evaluation assigned.  In July 2002, the evaluation was 
increased to 30 percent.  In his substantive appeal the 
veteran wrote that he agreed with the 30 percent evaluation, 
however he did not withdraw his appeal.  

Also of record is a May 2002 medical opinion from the 
veteran's private treating physician.  The veteran's history 
was significant for gastric ulcers and gastroesophageal 
strictures, requiring extensive testing and procedures to 
evaluate.  A recent endoscopy showed a severe stricture at 
the level of the gastroesophageal junction, which had to be 
dilated multiple times.  The veteran was currently maintained 
on Nexium for symptoms of reflux.  His condition was 
considered chronic requiring follow-up every three to six 
months.  

The Board remanded the veteran's claim for further 
evidentiary development.  In Mach 2004, the RO wrote to the 
veteran and provided him with a VA Form 21-4142 and informed 
him that he should fill the form out to authorize release of 
any private medical records, that he wished the VA to attempt 
to obtain on his behalf, particularly records from Colonial 
Gastroenterology Associates.  There was no response from the 
veteran and no additional evidence was received.  

On subsequent VA examination in April 2004, the veteran 
denied any dysphagia, however his foods had to be well chewed 
and he avoided large pills.  He reported chest and abdomen 
pain if food became stuck, which he usually relieved by 
regurgitating.  He had no hematemesis or melena and no 
evidence of reflux or involuntary regurgitation.  He had no 
nausea or vomiting.  His current treatment included Prevacid.  
On physical examination the veteran current weight was 185 
pounds and his height was 6 feet, 1 inch.  His abdomen was 
soft and tender with positive bowel sounds.  He was not 
malnourished or anemic.  Upper gastrointestinal (UGI) series 
showed a small sliding hiatal hernia with a very prominent 
Schatzki's ring that sometimes caused delay in the emptying 
of the esophagus but never caused any frank obstruction.  The 
findings were compatible with mild to moderate intermittently 
occurring gastroesophageal reflux with changes of reflux 
esophagitis.  It was noted that he had not received treatment 
in the last 18 months even though symptomatic.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA' s Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where  the question 
for consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Under Diagnostic Code 7203, a 30 percent rating is warranted 
for moderate stricture of the esophagus.  A 50 percent rating 
is warranted for severe stricture of the esophagus, 
permitting liquids only.  An 80 percent rating is warranted 
for stricture that permits passage of liquids only, with 
marked impairment of general health.  38 C.F.R. § 4.114 
(2004).

The evidence of record clearly shows that the veteran's 
service-connected esophageal stricture is not productive of 
severe disability permitting the passage of liquids only, or 
that his health was markedly impaired.  To the contrary, the 
record shows that dietary restriction is not required and 
there is no history of malnourishment of anemia.  While the 
Board has considered the private opinion's 2002 statement 
regarding the chronicity of the veteran's disability, we find 
the evidence obtained during the veteran's 2004 VA 
examination more probative.  Although UGI testing revealed a 
prominent Schatzki's ring, the disability was characterized 
as mild to moderate disability.  The considerable evidence on 
file does not reveal symptoms of pain, vomiting, material 
weight loss, hematemesis or melena.  His diet is not 
restricted to liquids.  Finally, it was noted that the 
veteran had not received treatment in over a year despite 
being symptomatic.  Based upon the foregoing, the Board finds 
that the veteran's service-connected esophageal stricture is 
not productive of impairment sufficient to warrant assignment 
of a rating in excess of the currently assigned 30 percent 
evaluation.

The preponderance of the evidence is against the veteran's 
claim for rating in excess of 30 for esophageal stricture.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

Entitlement to an evaluation in excess of 30 percent for 
stricture of the esophageus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


